Citation Nr: 0412803	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
gastrointestinal disability. 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Son.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to October 
1945.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2002, a statement 
of the case was issued in November 2002, and a substantive 
appeal was received in December 2002.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran testified at a Board hearing at the RO in August 
2003.  


FINDINGS OF FACT

1.  In an August 1961 rating decision, the RO denied an 
appeal on the veteran's claim of entitlement to service 
connection for gastrointestinal disability.

2.  Evidence received since the August 1961 rating decision 
is not so significant that it must be considered to fairly 
decide the veteran's claim of service connection for 
gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The August 1961 rating decision is the most recent final 
denial of the veteran's underlying claim of entitlement to 
service connection for gastrointestinal disability.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since August 1961 rating decision is 
not new and material, therefore, the veteran's claim of 
service connection for gastrointestinal disability has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a March 2001 
RO letter, an August 2001 RO letter, a January 2002 RO 
letter, a January 2003 RO letter, the December 2001 rating 
decision, and the November 2002 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2001, August 2001, January 
2002 and January 2003 letters,  the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice under VCCA to the claimant in March 2001 and 
August 2001, prior to the RO's decision to deny the claim in 
December 2001 as anticipated by the recent court holding.  In 
other words, the VCAA notice timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records and statements from friends and his 
wife.  Although the veteran at one point expresses his belief 
that not all service records have been obtained, the Board's 
review leads it to conclude that all available service 
medical records are in fact included in the claims file.  
Such records date from 1942 to the veteran's discharge in 
October 1945 and include records documenting gastrointestinal 
problems as testified to by the veteran.  The veteran sent a 
VA Form 21-4138 to the RO in March 2002 indicating that he 
had no additional evidence to submit on the claim.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

Review of the record reveals that an appeal on the veteran's 
claim of service connection for gastrointestinal disability 
was denied by the Board in July 1959.  The veteran 
subsequently attempted to reopen his claim, and his request 
was denied by rating decisions in June and August 1961.  The 
veteran did not file a notice of disagreement to initiate an 
appeal.  38 U.S.C.A. § 7105(c).  After reviewing the claims 
file, the Board finds that the August 1961 rating decision is 
the most recent final denial of the veteran's claim.  The 
veteran has not requested that his claim be reopened.  His 
request was denied, and the present appeal ensued. 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156(a) have been amended for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the veteran's request 
to reopen in the present case was received in December 2000, 
so the amended version of 38 C.F.R. § 3.156(a) does not apply. 
  
When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

In the present case, the August 1961 decision denied 
reopening of the claim on the basis that evidence submitted 
was not new and material.  The claim had already been denied 
(by the RO and then by the Board) on the basis that the 
veteran's preexisting gastrointestinal disability was not 
aggravated during service.  

In order for evidence to be new and material in this case 
then, it would need to tend to show that the gastrointestinal 
disability was aggravated in-service.  The prior decisions 
acknowledged that service medical records documented 
gastrointestinal problems during service.  Specifically, 
service records show that he was treated for abdominal pain 
and diagnosed with gastritis and duodenitis in-service.  

The veteran's statements received since August 1961 are not 
new as they merely reiterate the same assertions he made in 
connection with the prior claims.  Other post-service 
evidence from the veteran's spouse and other laypersons refer 
to stomach problems after service.  However, the critical 
question is whether the gastrointestinal problems documented 
in the veterans' service medical records represented an 
increase in the preexisting disorder.  

Medical evidence submitted since the most recent final denial 
in August 1961 documents treatment for gastrointestinal 
problems over the years.  However, what is lacking is any 
competent evidence suggesting that a current gastrointestinal 
disorder was either first manifested during service, or that 
the preexisting gastrointestinal disorder increased in 
severity during service.  All the post-service medical 
records show is that he has been treated for gastrointestinal 
problems after service.  The record since August 1961 does 
not include any new evidence suggesting such an increase 
during service.  

The veteran is hereby advised that new and material evidence 
pertinent to this question is necessary to reopen his claim 
before VA may again consider the merits of his claim.  For 
example, an opinion by a medical professional (who has 
reviewed his medical records, including service medical 
records) to the effect that the symptoms during service 
represented an increase in severity would constitute new and 
material evidence.  

Unfortunately, all of the medical evidence received since 
August 1961 merely shows treatment after service and does not 
address whether the gastrointestinal symptoms during service 
represented an increase in severity.  The Board is therefore 
unable to conclude that new and material evidence has been 
received to reopen the veteran's claim.  The veteran has 
continued to advance contentions regarding the merits of his 
claim.  The Board stresses that before the merits may be 
considered, new and material evidence (such as that mentioned 
in the preceding paragraph) must be received.  




ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for gastrointestinal 
disability.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



